DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 January 2020 has been considered.  The Non Patent Literature cited by Applicant has not been received by the Office and therefore not considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  the use of “convention” is considered to mean “conventional”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the use of “convention” is considered to mean “conventional”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Schulz et al. (US Publication no. 2004/0054291).
In regard to claim 1, Schulz et al. describes an ear assembly for obtaining pulse oximetry.  The assembly comprises a an earhook or ear hanger 1500 (shown in figure 1) configured to fit along the inside edge of the helix of a user’s ear flap.  Mounted to the ear hanger 1500 is an earlobe securement device 1700.  Turning to figures 18A-D, another embodiment of the ear assembly is described that directly reads on the present invention claimed here.  These figures show the earhook 1801 with same configuration and functionality connected to an ear boot 1800 comprising ear lobe securement pads 1860 with identical mirror indentations 1880 for securely mounting a sensor that obtains the human body analytics (i.e., element 1880 is a cavity with a corresponding aperture to mount an ear sensor such as the sensor 300 shown in figure 3).  Relevant passages for this disclosure are paragraphs 62-64.
In regard to claim 2, the ear boot with corresponding pads 1860 are connected together and integral with the ear hanger 1801 in a known and conventional manner.
In regard to claim 3, the 1880 cavity of ear lobe securement pads 1860 depicted in figures 18A-D serves as clips for accepting a sensor 300 at as shown in figure 3 and for holding the sensor sensor pads 506 and 507 and sensor cable 900.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US Publication no. 2004/0054291) in view of Yang (US Patent no. 5,729,615).
In regard to claims 4 and 5, Schulz et al. is considered to substantially disclose and suggest the invention as claimed (see rejection with respect to claims 1-3), however does not teach an adjustment device to provide for movement of the ear hook with respect to the earlobe portion to allow for a better fit with the user’s ear.  Yang shows an earhook or ear hanger device with an adjustment means to provide for adjustment in fit with the user’s ear when wearing the device.  Figure 4 depicts the adjustment device with a round shaft 30 that is slidably moveable along a longitudinal axis inside sliding sleeve 32.  The range of slidable motion is limited by stopper block 31.  (see column 3 lines 18-65).  The slidable shaft configuration of Yang solves the same problem of the 
Further in regard to claim 5, the mating aspect of the threaded portion and grooved portion is considered a necessary property of a screw based mechanism.
In regard to claim 6, absent reasoning for this particular configuration, and the suggestions that connection may be through conventional means, the configuration is considered to amount to choice in design.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references describe ear hangers with an adjustment device to account for fit;
MacDonald (US Publication no. 2013/0216087) 
Smith et al. (US Publication no. 2012/0057739);
Shahpuri (US Publication no. 2012/0002834);
Soheili (US Publication no. 2010/0111347);
Keliiki (US Publication no. 2003/0002706);
Milde et al. (US Patent no. 8,265,328) 
Chen (US Patent no. 7,231,056);
Yang (US Patent no. 6,097,827).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 March 2022